 


110 HRES 1143 EH: Supporting the goals and ideals of the Apple Crunch and the Nation’s domestic apple industry.
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1143 
In the House of Representatives, U. S., 
 
July 31, 2008 
 
RESOLUTION 
Supporting the goals and ideals of the Apple Crunch and the Nation’s domestic apple industry. 
 
 
Whereas October is National Apple Month and is the only national and brand generic apple promotion conducted in the United States;  
Whereas each year the Penn State Hershey Center for Nutrition and Activity Promotion, in its mission to encourage individuals to live a healthy lifestyle, promotes the Apple Crunch nationwide;  
Whereas the Apple Crunch, held on October 29, 2008, is an event that focuses on healthy food choices, particularly apples, for students, schools, and communities;  
Whereas during National Apple Month and the celebration surrounding the Apple Crunch, schools of all levels voluntarily participate in serving apples and apple products as part of cafeteria menus and as snacks in the classroom;  
Whereas schools that participate in the Apple Crunch can integrate apples into classroom lessons, or have a State or local apple representatives visit the school;  
Whereas community businesses voluntarily support the efforts of schools to celebrate the Apple Crunch by providing apples to employees and customers, featuring apples on restaurant menus, and voicing support for healthy food and beverage choices in schools and communities; and  
Whereas 2008 is the second year that the Apple Crunch will be expanded to include schools throughout the Nation: Now, therefore, be it  
 
That the United States House of Representatives supports the goals and ideals of National Apple Month and the Apple Crunch.  
 
Lorraine C. Miller,Clerk. 
